DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “locking mechanism” in claim 13 and “application programming interface” in claims 2, 10-11 and 16-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the medical practitioner device" in line 4. There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to amend the claim limitation to read “a medical practitioner device”.
Furthermore, claim 10 recites the limitation “medical practitioner communication device” in line 15 which renders the claim indefinite. It is unclear if Applicant intends to refer to the “medical practitioner device” mentioned in line 4, or if there are two separate devices that are controlled by the medical practitioner. It appears that Applicant intends to refer to the same device (i.e. that there is only one device operated by the medical practitioner), as is claimed in independent claims 1 and 16. For claim examination purposes the limitation “medical practitioner device” will be treated as referring to the “medical practitioner communication device”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 12 does not specifically refer back to a claim previously set forth and as such is in improper dependent form. It appears applicant intends to refer to independent claim 10. For claim examination purposes the claim will be interpreted as being dependent on claim 10. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Collins (U.S Publication No. 2017/0087314 A1) in view of Hunter (U.S Publication No. 2009/0151718 A1) and Kaufmann (U.S Publication No. 2017/0165439 A1).
Regarding claim 1, Collins discloses a system for setting a medically prescribed treatment regime on a hand held inhalator device (see Paragraph 0046), comprising: a hand held inhalator device having a valve disposed about a fluid outlet, the valve configured to open when a portion of the inhalator device is subjected to a first threshold level of positive pressure; and a trigger configured to dispense medication from a medication source into a chamber of the inhalator device after a second threshold level of positive pressure is achieved within the chamber and maintained for a predetermined period of time (Claims 1 and 4, also see Abstract) and wherein the predetermined period of time and the second threshold level of positive pressure is configurable (see Paragraph 0042-0043, the threshold of pressure and predetermined period of time can be different/adjusted based on the desired application; also see Paragraph 0046, a computer readable software program capable of operating on any computer operating system known in the art is configured to communicate with the circuit board to change the circuit board logic for medicament delivery).
Collins is silent regarding a medical practitioner communication device, said medical practitioner communication device comprising a radio transmitter/receiver configured to receive data from the hand held inhalator device and transmit data to the hand held inhalator device, and the hand held inhalator device having a transmitter/receiver configured to receive data from the medical practitioner device and send data to the medical practitioner device, and wherein the predetermined period of time and the second threshold level of positive pressure is configurable by data received from the medical practitioner communication device.
Hunter teaches a hand held inhalator that measures a change in pressure within the inhaler (Claim 1 and Abstract) and a medical practitioner communication device (see Paragraph 0061 and Fig. 6, an external device may be in communication with the inhaler device that is operated by a physician), said medical practitioner communication device comprising a radio transmitter/receiver configured to receive data from the hand held inhalator device and transmit data to the hand held inhalator device (see Paragraph 0024, connector 39 can be used to communicate data to and from the inhaler to a separate 
Further, Kaufman teaches modifying flow thresholds, a predetermined period of time and other medicament delivery parameters by the physician or other caregivers (see Paragraph 0299-0300).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Collins to include a medical practitioner communication device with a radio transmitter/receiver configured to receive data from the hand held inhalator device and a radio transmitter/receiver in the inhalator to adjust the timing and pressure variables required for dispensing, such as that taught by Hunter and Kaufman, in order to leverage the functionality of another device to provide treatment control of the inhaler (see Hunter Paragraph 0059).
Regarding claim 2, the modified device of Collins discloses the device of claim 1.
Collins further discloses an application programming interface, wherein the application programming interface is configured to permit a medical practitioner to configure the predetermined period of time and the second threshold level of positive pressure required to actuate the trigger of the hand held inhalator device (see Paragraph 0046, a computer readable software program capable of operating on any computer operating system known in the art is configured to communicate with the circuit board to change the circuit board logic, which can include the predetermined period of time and the second threshold level; It is noted that a medical practitioner can make such changes, as is suggested in Hunter and Kaufmann).
Collins is silent regarding wherein the application programming interface is uploaded to a medical practitioner device.

Regarding claim 3, the modified device of Collins discloses the device of claim 2.
Hunter further teaches wherein the medical practitioner communication device is configured to communicate with the hand held inhalator device directly, or indirectly through a remote database (see Paragraphs 0024, 0060-0061 and Fig. 6 and 10A-C).
Regarding claim 4, the modified device of Collins discloses the device of claim 1.
Collins is silent regarding a display disposed about a lateral side of the hand held inhalator device.
Hunter teaches wherein the inhalator has a display (display 24, see Paragraph 0022) disposed about a lateral side of the hand held inhalator device (see Fig. 1A-B; It is noted that Applicant has not claimed a front side of the inhaler, and so there is no structural relationship between the ‘lateral’ side and any side of the inhalator and as such Hunter teaches the display being on a lateral side).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Collins to have a display disposed about a lateral side of the inhalator, such as that taught by Hunter, in order to communicate information to the user and allow the user to input information into the device (Paragraph 0022).
Regarding claim 5, the modified device of Collins discloses the device of claim 1.
Hunter further teaches wherein the display is configured to provide instructions to the user of the hand held inhalator device corresponding to the user's expected expiratory flow rate (see Paragraph 0039 and 0047, the display can provide graphical instructions to the user to exhale as much volume as they can in a short window; also see Paragraph 0022, the display can display the results of any performed test; also see Paragraph 0040, the flow rates and exhaled volumes may be held in memory).  
Regarding claim 6, the modified device of Collins discloses the device of claim 1.

Regarding claim 7, the modified device of Collins discloses the device of claim 1.
Hunter further teaches wherein the patient communication device is configured to communicate with the hand held inhalator device directly (see Paragraphs 0060 and Fig. 6, the patient communication device can communicate with the inhalator directly through a data cable, or wirelessly).
Regarding claim 8, the modified device of Collins discloses the device of claim 7.
Collins further discloses wherein the predetermined period of time and the second threshold level of positive pressure is configurable by data received from the patient communication device (see Paragraph 0046, the circuit board logic may be adjusted by a computer readable software program on an external device, which can be the patient communication device of Hunter; also see Paragraph 0042-0043, the threshold of pressure and predetermined period of time can be different/adjusted based on the desired application).
Regarding claim 9, the modified device of Collins discloses the device of claim 6.
	Hunter further teaches wherein the patient communication device is programmed to call for emergency medical assistance if the patient's peak expiratory flow value or forced expiratory volume measured by the inhalator device is below a threshold value (see Paragraph 0071, if the patient has a low FEV/VC volume as a result of low forced expiratory volume, then emergency medical service providers may be called and notified).
Regarding claim 10, Collins discloses a system for operating a medically prescribed hand held inhalator device (see Paragraph 0046), comprising: a hand held inhalator device having a valve disposed about a fluid outlet, the valve configured to open when a portion of the inhalator device is subjected to a first threshold level of positive pressure; and a trigger configured to dispense medication from a medication source into a chamber of the inhalator device after a second threshold level of positive pressure is achieved within the chamber and maintained for a predetermined period of time (Claims 1 and 4, also see Abstract) and wherein the predetermined period of time and the second threshold level of 
Collins is silent regarding a medical practitioner communication device, said medical practitioner communication device comprising a radio transmitter/receiver configured to receive data from the hand held inhalator device and transmit data to the hand held inhalator device through a medical practitioner application programming interface, and the hand held inhalator device having a transmitter/receiver configured to receive data from the medical practitioner device and send data to the medical practitioner device, and wherein the predetermined period of time and the second threshold level of positive pressure is configurable by data received from the medical practitioner communication device through the medical practitioner programming interface.
Hunter teaches a hand held inhalator that measures a change in pressure within the inhaler (Claim 1 and Abstract) and a medical practitioner communication device inhalator (see Paragraph 0061 and Fig. 6, an external device may be in communication with the inhaler device that is operated by a physician), said medical practitioner communication device comprising a radio transmitter/receiver configured to receive data from the hand held inhalator device and transmit data to the hand held inhalator device (see Paragraph 0024 and Paragraph 0060, the communication may be done via Bluetooth or wireless short-range radio frequencies and thus both devices must have a transmitter/receiver for relaying of information between the two), and the hand held inhalator device having a transmitter/receiver configured to receive data from the medical practitioner device and send data to the medical practitioner device (see Paragraph 0024 and 0060, the inhaler may pair with an external device through Bluetooth or wireless short-range radio, and so the inhaler must also have a transmitter/receiver), and a medical practitioner application programming interface on the medical practitioner communication device, (see Paragraph 0059 and 0061, the separate devices may be held by the physician, and the inhaler device can use the functionality of another device, which may be a PDA or smartphone, to allow for treatment control of the inhaler; A smartphone providing treatment control to the 
Further, Kaufman teaches modifying flow thresholds, a predetermined period of time and other medicament delivery parameters by the physician or other caregivers (see Paragraph 0299-0300).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Collins to include a medical practitioner communication device with a radio transmitter/receiver configured to receive data from the hand held inhalator device to adjust the timing and pressure variables required for dispensing through the programming interface, such as that taught by Hunter and Kaufman, in order to leverage the functionality of another device to provide treatment control of the inhaler (see Kaufman Paragraph 0059).
Regarding claim 11, the modified device of Collins discloses the device of claim 10.
Collins further discloses a patient device application programming interface configurable for use on a patient communication device (see Paragraph 0046, a computer readable software program capable of operating on any computer operating system known in the art is configured to communicate with the circuit board to change the circuit board logic for medicament delivery; This software program can be used on a patient’s phone, as suggested by Hunter), said patient communication device comprising a radio transmitter/receiver configured to receive data form the hand held inhalator device and transmit data to the hand held inhalator device through the patient device application programming interface (see Paragraph 0046, a computer readable software program loaded onto a patient’s phone can include an app, either loaded onto the phone or through a browser; It is also noted that the communication is said to be possible through wireless signals, and thus the device must have a transmitter/receiver).
	Regarding claim 12, the modified device of Collins discloses the device of claim 10.
	Collins is silent regarding wherein the hand held inhalator device comprises a display coupled to a memory storage and a processor.
Hunter further teaches wherein the hand held inhalator device comprises a display coupled to a memory storage and a processor (see Paragraph 0022 and 0036, the controller 56 delivers signals to the display 24 which comprises a microprocessor 70 and memory 72; also see Paragraph 0039).  

	Regarding claim 14, the modified device of Collins discloses the device of claim 10.
	Collins further discloses wherein the inhalator device comprises a sensor (106) disposed within the chamber, said sensor configured to measure pressure within the chamber (see Paragraph 0033 and 0041).
	Collins is silent regarding wherein the sensor measures temperature within the chamber.
	Hunter teaches a sensor that can measure pressure and temperature within the chamber (see Paragraph 0033, the sensor(s) 67 can measure temperature or pressure of the air within the device, or the breath exhaled by the patient).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Collins to have included a sensor capable of also measuring temperature within the chamber, such as that taught by Hunter, in order to provide additional information for diagnosing and/or treatment of a respiratory condition of the user (Paragraph 0033).
	Regarding claim 16, Collins discloses a method of operating a programmable inhalator device, comprising: obtaining a hand held inhalator device, said inhalator device comprising: a valve configured to open when a portion of the inhalator device is subjected to a first threshold level of positive pressure; a sensor located within a chamber of the inhalator device, said sensor configured to detect pressure within the chamber; and a trigger configured to dispense medication from a medication source into a chamber of the inhalator device after a predetermined number of qualifying breaths have been detected by the hand held inhalator device, said qualifying breath comprising a second threshold level of positive pressure detected within the chamber and maintained for a predetermined period of time (see Claim 7, the claim discloses the limitations of the hand held inhalator, valve, sensor, trigger, and the requirements of the qualifying breaths); setting the second threshold level of positive pressure and the predetermined period of time required for the inhalator device to register a qualified breath through an application programming interface (see Paragraph 0046, a computer readable software program capable of operating on any 
	Collins is silent regarding a transmitter/receiver configured to receive data from a medical practitioner device and send data to the medical practitioner device, and setting the second threshold level of positive pressure, the predetermined period of time required for the inhalator device to register a qualified breath, and the number of qualifying breaths are set through an application programming interface.
Hunter teaches the hand held inhalator device having a transmitter/receiver configured to receive data from a medical practitioner device and send data to the medical practitioner device (see Paragraph 0024 and 0060, the inhaler may pair with an external device that may be held by a medical practitioner through Bluetooth or wireless short-range radio, and so the inhaler must also have a transmitter/receiver), and wherein inhaler variables and logic are configurable by data received from the medical practitioner communication device (see Paragraph 0024 and 0061).
Further, Kaufmann teaches modifying flow thresholds, a predetermined period of time and other medicament delivery parameters by the physician or other caregivers (see Paragraph 0299-0300).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Collins to include a radio transmitter/receiver 
Regarding claim 17, the modified device of Collins discloses the method of claim 16.
Hunter further teaches wherein a physician sets the predetermined period of time of said second threshold level of positive pressure and the number of qualifying breaths required to actuate the trigger through application programming interface located on the physician’s communication device (see Paragraph 0059 and 0061, the separate devices may be held by the physician, and the inhaler device can use the functionality of another device, which may be a PDA or smartphone, to allow for treatment control of the inhaler; Wireless adjustment of treatment variables through a smartphone can be envisioned to entail either an application loaded onto the device, or through a browser; Furthermore, it is noted that adjustment of medication delivery variables by the physician are also suggested in Kaufmann Paragraph 0299-0300).
Regarding claim 18, the modified device of Collins discloses the method of claim 16.
Collins further discloses wherein a patient sets the predetermined period of time of said second threshold level of positive pressure and the number of qualifying breaths required to actuate the trigger through an application programming interface located on the patient's communication device (see Paragraph 0046, the patient can adjust the number of qualifying breaths required to actuate the trigger through a computer readable software program that adjusts the medicament delivery logic, which may operate on any computer operating device which can be envisioned to be a patient’s computer or smart phone; Furthermore, see Paragraph 0042-0043, the threshold of pressure and predetermined period of time can be different/adjusted based on the desired application).
	Regarding claim 20, the modified device of Collins discloses the method of claim 16.
	Collins further discloses the step of administering medication to the patient after a prescribed number of prescribed qualifying breaths has been detected by the inhalator device (see Paragraph 0030, also see Paragraphs 0034, 0041 and 0046).
Claims 13 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Collins (U.S Publication No. 2017/0087314 A1) in view of Hunter (U.S Publication No. 2009/0151718 A1) and Kaufmann (U.S Publication No. 2017/0165439 A1), as applied to claims 10, 16 and 18, in further view of Schuler (U.S Publication No. 2005/0056276 A1).
	Regarding claim 13, the modified device of Collins discloses the device of claim 10.
	Collins is silent regarding wherein the inhalator device comprises a locking mechanism configured to modify operational characteristics of the inhalator device specific to a patient prescription when the locking mechanism is unlocked.  
	Schuler teaches an inhalator device comprising a locking mechanism configured to modify operational characteristics of the inhalator device specific to a patient prescription when the locking mechanism is unlocked (see Paragraph 0030-0031, the inhaler has an authorization code to unlock the inhaler, or a timer that locks out usage of the inhaler if used too frequently within a certain time window; This mechanism modifies operation of the inhalator specific to the prescription, and also allows operation when unlocked).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Collins to include a locking mechanism configured to modify operational characteristics of the inhaler device specific to a patient prescription, such as that taught by Schuler, in order to prevent unintended use of the inhaler device (Paragraph 0030).
	Regarding claim 19, the modified device of Collins discloses the method of claim 16.
Collins further discloses wherein the patient can set the predetermined period of time of said second threshold level of positive pressure and the number of qualifying breaths required to actuate the trigger through an application programming interface located on the patient’s communication device (see Paragraph 0042-0043, the threshold of pressure and predetermined period of time can be different/adjusted based on the desired application; also see Paragraph 0046, a computer readable software program capable of operating on any computer operating system known in the art is configured to communicate with the circuit board to change the circuit board logic for medicament delivery and can specifically be used to change the number of qualifying breaths; Furthermore, a software program loaded onto a patient’s smartphone as suggested by Hunter can be seen as an application either loaded onto the phone or through a browser).
	Collins is silent regarding first inputting an authorization code received from the physician.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Collins to include requiring an authorization code from the physician before use or adjustment of the inhaler, such as that taught by Schuler, in order to prevent unauthorized use of the inhaler and to ensure effective delivery of the medicament (see Paragraphs 0030-0031).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Collins (U.S Publication No. 2017/0087314 A1) in view of Hunter (U.S Publication No. 2009/0151718 A1) and Kaufmann (U.S Publication No. 2017/0165439 A1), as applied to claim 10, in further view of Davidson (U.S Publication No. 2017/0157343 A1).
	Regarding claim 15, the modified device of Collins discloses the method of claim 10.
	Collins further discloses recording the patient’s currently prescribed inhalator treatment program (see Paragraph 0046, the circuit board stores in memory the number of required qualifying breaths which may be adjusted, and thus discloses recording the patient’s prescribed treatment program), said program comprising at least the number of qualifying breaths the patient must achieve before the trigger of the inhalator device is actuated (see Paragraph 0046).
	Collins is silent regarding a remote database containing a medical history of the patient and the patient’s recorded peak expiratory flow rate measurements from the inhalator and the patient’s treatment program.
	Davidson teaches a remote database server (925, see Fig. 9 and Paragraph 0554) containing a medical history of the patient (see Paragraph 0554, the database can comprise individual medical history of the patient using the inhaler device) and the patient’s recorded peak expiratory flow rate (see Paragraph 0554, the database can also comprise data received from the MDI device; also see Paragraph 0748, the flow rate through the device can be obtained).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Collins to include a remote database server to hold the patient’s medical history, the patient’s breathing flow rates, such as that taught by Davidson, in order 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378.  The examiner can normally be reached on Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785